Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the original filing of 06/15/2021.  Claims 1-21 are pending and have been considered below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 11-13, 16 and 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-13 and 18 of U.S. Patent No. 10,809,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set allowed. It would have been obvious to one of ordinary skill in the art at the time of the invention to add some of the features in the patented claim set (i.e. storing information in memory regarding a plurality of virtual elements, wherein each of the virtual elements is associated with a functionality) which would not interfere with the claimed features of the method.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. (US 2015/0007114) in view of Perez et al. (US 2012/0154557).

Claim 1. Poulos discloses a method for navigation in virtual environments, the method comprising:
storing information in memory regarding a plurality of virtual elements, wherein each of the virtual elements is associated with a functionality (The individual engines and data stores provide a supporting platform of data and tasks which an application 162 can leverage for implementing its one or more functions by sending requests identifying data for processing and receiving notification of data updates) ([0059]);
generating a virtual environment that corresponds to a three-dimensional space associated with a field of view of a user, wherein the virtual environment includes one or more of the virtual elements ([0041],[0062],[0081]-[0082]);
identifying a location of a focal point in the virtual environment, wherein the focal point corresponds to a line-of-sight from an eye of the user, wherein the location of the focal point overlaps an identified one of the virtual elements ([0029],[0060],[0096]); and
implementing a function corresponding to the identified virtual element based on the selection and the location of focal point overlapping the identified virtual element ([0096]-[0097]).
Poulos does not explicitly disclose tracking data indicative of one or more movements associated with the user within the virtual environment via one or more sensors; identifying that the tracked data is translatable into a selection when the location of the focal point overlaps the identified virtual element.
However, Perez discloses tracking data indicative of one or more movements associated with the user within the virtual environment via one or more sensors ([0067],[0110]-[0112]); identifying that the tracked data is translatable into a selection when the location of the focal point overlaps the identified virtual element ([0130], fig. 14 step 700). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Poulos. One would have been motivated to do so in order to reduce erroneous choice when a user temporarily looks away from fixation point.

Claim 2. Poulos and Perez disclose the method of claim 1, Perez further discloses wherein the virtual environment is displayed on a head- mounted display, and wherein at least one of the sensors is associated with the head- mounted display ([0067]). One would have been motivated to do so in order to optimize the visualized information displayed to the user.

Claim 3. Poulos and Perez disclose the method of claim 1, Poulos further discloses wherein the virtual environment is superimposed over a portion of the real-world environment, and wherein the portion of the real-world environment remains visible to the user (Menu placement criteria or rules may also indicate a preference of not obscuring an object with which a user may be interacting. For example, a user may be moving virtual or real objects in an activity related to the menu, so the menu does not cover the objects or only to an allowed percentage or has its transparency adjusted) ([0067], [0041]).

Claim 4. Poulos and Perez disclose the method of claim 1, P further discloses wherein a display of the virtual environment is adjustable to be moved closer or further away from the eye of the user (Activation parameters in menu item selection criteria are adjusted to be user specific based on user head motion data tracked based on data from one or more sensors when the user wears the NED) (abstract).

Claim 5. Poulos and Perez disclose the method of claim 1, Perez further discloses wherein identifying that the tracked data is translatable into the selection is further based on touchless input (For example, the user may be prompted to specify intent via a user physical action such as a voice input, a keyboard entry, a touch or a gesture) ([0137]). One would have been motivated to do so in order to optimize the visualized information displayed to the user

Claim 6. Poulos and Perez disclose the method of claim 5, Perez further discloses wherein the touchless input includes gesture input (For example, the user may be prompted to specify intent via a user physical action such as a voice input, a keyboard entry, a touch or a gesture) ([0137]). One would have been motivated to do so in order to optimize the visualized information displayed to the user.

Claim 7. Poulos and Perez disclose the method of claim 5, Perez further discloses wherein the touchless input includes voice communications (For example, the user may be prompted to specify intent via a user physical action such as a voice input, a keyboard entry, a touch or a gesture. The voice input may be a voice command uttered by the user such as spoken words, whistling, shouts and other utterances). ([0137]). One would have been motivated to do so in order to optimize the visualized information displayed to the user.

Claim 8. Poulos and Perez disclose the method of claim 1, Perez further discloses wherein the generated virtual environment fills the entire field of view of the user (When the system renders a scene for the augmented reality display, it takes note of which real-world objects are in front of which virtual objects. If a virtual object is in front of a real-world object, then the opacity should be on for the coverage area of the virtual object) ([0050]) [Taking note of whether real world or virtual objects are in front or in background implies that the virtual environment fills the field of view]. One would have been motivated to do so in order to optimize the visualized information displayed to the user.

Claim 9. Poulos and Perez disclose the method of claim 1, Poulos further discloses wherein the generated virtual environment corresponds to a screen image, and wherein the field of view of the user includes a portion of a real-world environment (adjusting a position of the menu or closing the menu based on the user motion state so as not to interfere with a user's view of the real world) ([0032], [0036],[0074]).

Claim 10. Poulos and Perez disclose the method of claim 1, Poulos further discloses comprising storing information regarding a navigation menu associated with the virtual elements, wherein implementing the function is based on the stored information ([0052]).

Claims 11-21 represent the apparatus and medium of claims 1-10 respectively, and are rejected along the same rationale.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171